Citation Nr: 1713670	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-09 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach 


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at Delray Medical Center on April 29, 2010.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 2002 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision from the Department of Veterans Medical Center (VAMC) in West Palm Beach, Florida.  

In November 2010 the VAMC denied reimbursement for emergency treatment on the basis that the treatment provided by Delray Medical Center was non-emergency treatment and because VA facilities were reasonably available.  A December 2010 VAMC decision reported that the Veteran's claim for emergency treatment was denied because the claim was not timely filed.  In a December 2016 administrative decision the VAMC reported that in November 2016 another clinical provider reviewed the claim on appeal in accordance with the Board's remand instructions and opined that the treatment provided was emergent in nature and that a VA facility was not reasonably feasible.  However, the VAMC determined that the claim on appeal was not timely filed and denied the claim on that basis.  

This matter was previously before the Board in May 2014 and August 2016, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  On April 29, 2010, the Veteran received emergency medical treatment at Delray Medical Center, and a VA facility was not feasibly available to provide the required emergency treatment.
 
2.  The claim for payment or reimbursement of medical care expenses for emergency treatment provided by Delray Medical Center on April 29, 2010 was timely filed.

CONCLUSION OF LAW

The criteria have been met for payment of or reimbursement for unauthorized medical expenses incurred at Delray Medical Center on April 29, 2010.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for emergency medical services rendered by Delray Medical Center, a non-VA facility, on April 29, 2010.

A veteran may obtain reimbursement for medical expenses rendered at a non-VA facility under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  

Pursuant to 38 U.S.C.A. § 1728, VA shall reimburse veterans for emergency medical services when such care or services were rendered to a veteran: (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D)  who is participating in a vocational rehabilitation program, and certain conditions are met.  See 38 U.S.C.A. § 1728(a) (West 2014).

The record reveals that the Veteran is service connected for tinnitus.  Neither the Veteran nor the Delray Medical Center have alleged that the treatment rendered on April 29, 2010, was for tinnitus or a nonservice-connected disability aggravating the Veteran's tinnitus, or that the Veteran participated in a vocational rehabilitation program.  Thus, the provisions of 38 U.S.C.A. § 1728 are not applicable.

In order to be eligible for payment or reimbursement for unauthorized medical expenses under 38 U.S.C.A. § 1725, all of the following criteria must be met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;
(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received care under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

In a December 2010 notice of disagreement the Veteran reported that on April 29, 2010 he believed he was having a heart attack and did not want to jeopardize his life by driving 25 to 30 minutes to the closest VAMC.  The Veteran claimed that he was transported via ambulance to Delray Medical Center for complaints of chest pains, arrhythmia, sweating profusely, having a hard time breathing and being unable to stand due to lightheadedness and dizziness.  He claimed that when he arrived at the hospital he was immediately taken to the emergency room, was hooked up to a monitor and various tests and procedures were ordered, and he remained in the emergency room until the doctor thought he was stable to leave.  The Veteran claimed that after similar incidents he went to a specialist that he claimed determined that the Veteran had a hiatal hernia which can cause chest pains and pressure on the chest.

In a February 2011 statement the Veteran asserted that on April 29, 2010 that there was a pending medical emergency, that he believed that he was having a heart attack, as a similar incident had occurred two times before and two times after the April 29, 2010 incident, that he had severe chest pains, was unable to breathe, was feeling clammy and sweating profusely.  The Veteran stated that the ambulance drivers made a decision to take him to the Delray Medical Center, which the Veteran asserted was about five minutes away, instead of the nearest VA facility which the Veteran asserted was 30 minutes away. The Veteran stated that he is not responsible for the timeliness of the hospital bills from the Delray Medical Center, and that other hospital bills that were not timely filed were reimbursed by the VA.
In an April 2010 VA treatment record, prior to the incident at issue on appeal, the VA treatment provider reported that the Veteran reported a concerned history of palpitation and was scheduled for a Holter monitor in September 2009.  The treatment provider reported that the Veteran's heart rate was monitored for 24 hours and that symptoms of palpitations and chest pain were reported and did not correlate with any arrhythmia.  The treatment provider reported that the Veteran had predominantly normal sinus rhythm without pauses or atrioventricular block, no episodes of supraventricular or ventricular tachycardia, and no correlation of symptoms of palpitations or chest pain with any arrhythmia.

During the April 2010 Delray Medical Center treatment the private treatment provider reported that the Veteran reported sharp chest pain and he reported that the Veteran experienced multiple episodes that were intermittent, that waxed and waned with no pattern, that nothing alleviated the Veteran's symptoms, and that the Veteran's symptoms were aggravated by cough, deep breath, and movement.  The Veteran reported that at its worst the pain was mild, a 4 out of 10, and that the pain was unchanged.  The Veteran reported he experienced similar episodes in the past, multiple times, that he recently received VA treatment, had worn a Holter monitor and was supposed to schedule an echo and stress test with the VA.  At discharge the private treatment provider diagnosed musculoskeletal chest pain and adjustment disorder with anxiety and prescribed medication and that the Veteran should follow-up with his private physician as soon as possible for further diagnostics work-up and continuance of care, that the problem was an ongoing problem, and that symptoms had improved.  He also reported that the Veteran should return to the emergency department if symptoms worsened or persisted or if any questions or concerns arose at home.  

In a February 2015 VAMC examiner opinion the examiner reviewed the claims file and opined that the Veteran's chest pain was long standing and ranged from one and a half months to a few weeks, that the chest pain could not be substantiated through objective testing and correlation, and that the treatment sought from Delray Medical Center did not rise to the level of an emergent or urgent episode.  The examiner further opined that there were VA facilities that were readily available and the Veteran has used VA medical services prior to and after April 29, 2010.  

In the November 2016 VAMC examiner review the examiner reviewed the claims file and opined that a medical emergency existed and a VA facility was not feasibly available to the Veteran on April 29, 2010.  The examiner reported that the distance from the Veteran's address to the Delray Medical Center is 2.3 miles, about 7 minutes away, and that the distance from the Veteran's address to the West Palm Beach VA is 26.8 miles, about 30 minutes away.  The examiner opined that the Delray Medical Center was the nearest facility for the ambulance personnel.

As previously noted, the claim was initially denied because the treatment the Veteran received was not emergent and a VA facility was feasibly available.

Under the statutory provision of 38 U.S.C.A. § 1725, the term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the veteran can be transferred safely to a VA or other Federal facility.  See 38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009). 

The Veteran credibly asserted that he believed he was having a heart attack and was transported via ambulance to Delray Medical Center for complaints of chest pains, arrhythmia, sweating profusely, having a hard time breathing and being unable to stand due to lightheadedness and dizziness.  While the February 2015 examiner opined that no medical emergency existed, he failed to consider the Veteran's lay statements regarding his symptoms.  Prior diagnostic testing of the heart would support the Veteran's belief that his chest pain may have been cardiac in nature and thus a life threatening condition, and the November 2016 examiner found that treatment was emergent in nature to a layperson.  As such, the Board finds that based on the totality of the circumstances, a medical emergency existed in the eyes of a lay person.  See Swinney, 23 Vet. App. at 266; see also 38 U.S.C.A. § 1725(f)(1).

Moreover, the Board finds that a VA facility was not feasibly available to treat the Veteran at the time.  In making this determination, the Board considered the urgency of the Veteran's condition, the relative distance of any travel involved, and the length of any delay that would have been required to obtain treatment from a VA facility.  The Board takes judicial notice as to the distance the VA facility and private medical facility are from the Veteran's address. See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (noting that the Board "may take judicial notice of facts not subject to reasonable dispute." (citing Fed. R. Evid. 201 (b))).  The February 2015 examiner failed to address the distances the medical centers are from the Veteran's address, however, the November 2016 examiner, after conducting research, reported that the Delray Medical Center is 2.3 miles, about 7 minutes away, and the West Palm Beach VA is 26.8 miles, about 30 minutes away from the Veteran's address.  In light of the Veteran's description of his symptoms, the April 2010 Delray Medical Center report of symptoms at admission, and given how significantly closer the private treatment facility was to the Veteran's residence in comparison to the VA Medical Center, the Board concludes that a prudent person in the Veteran's position would not have reasonably sought treatment from the VA facility.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (finding that it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

The VAMC also denied the Veteran's claim for reimbursement because the claim was not timely filed.

A claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of the following: the date the veteran was discharged from the facility that furnished emergency treatment; the date of death, but only if the death occurred during transportation to the facility for emergency treatment, or if the death occurred during the stay in the facility that included the provision of emergency treatment; or the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004(d)(1)-(3).  Notwithstanding the above, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012.  38 C.F.R. § 17.1004(f).  

In a December 2016 administrative decision the West Palm Beach VAMC reported that the claim from the Delray Medical Center for the Veteran's April 29, 2010 treatment was received on July 30, 2010.  The VAMC denied the claim because the claim was not filed within 90 days of the Veteran's discharge on April 29, 2010 and there was not clear or convincing evidence that the claim was received prior to July 30, 2010.  The Board notes that a review of the Delray Medical Center treatment records from the Veteran's April 29, 2010 admittance reveals that the Veteran was discharged on April 30, 2010.  In any event, notwithstanding the 90 day filing deadline in § 17.1004, VA will still accept a claim for reimbursement up to 1 year after May 21, 2012 if it is for treatment on or after July 19, 2001 but more than 90 days before May 21, 2012, as is the case here.  As such, the Board finds that the claim for non-VA emergency treatment was timely received as required by 38 C.F.R. § 17.1004.  

In summary, the Board finds that it was reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to his life or health, that a VA facility was not feasibly available to him, and that the claim for payment or reimbursement was timely received.  The evidence also reflects that the Veteran was financially liable to the provider of the emergency treatment and that he was enrolled in the VA health care system and received care within 24-months prior to the emergency treatment.  There is no suggestion that the Veteran had coverage under a health-plan contract for payment or reimbursement or that the treatment was for a work-related injury or accident.  Accordingly, reimbursement of unauthorized medical expenses incurred on April 29, 2010, at Delray Medical Center is warranted.  See 38 U.S.C.A. § 1725.
	
ORDER

Payment or reimbursement of unauthorized medical expenses for emergency room treatment at Delray Medical Center on April 29, 2010 is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


